Citation Nr: 1643621	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected arthritis of the cervical spine with limitation of motion.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected arthritis of the cervical spine with limitation of motion.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In January 2015, the Board issued a decision denying the Veteran's claims for entitlement to service connection for right and left knee disabilities, to include as secondary to service-connected arthritis of the cervical spine with limitation of motion.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued an Order granting an August 2015 Joint Motion for Remand (JMR) vacating the Board's decision as to those claims.  The claims are now before the Board for further appellate consideration in compliance with the August 2015 JMR.

In January 2015, the Board also remanded the issues of entitlement to an increased evaluation for subluxation of the left sterno-clavicular joint with hypertrophic arthritis; entitlement to an increased evaluation for arthritis of the cervical spine with limitation of motion; entitlement to an increased evaluation for partial rupture of the left quadriceps; entitlement to an increased evaluation for neurological impairment of the left shoulder, arm and hand (lower radicular), to include impairment of upper (cervical) radicular groups; and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Agency of Original Jurisdiction (AOJ) completed development in compliance with the January 2015 Board remand, and then issued a supplemental statement of the case as to the issues in March 2015.  Thereafter, the Board again remanded the issues in December 2015.  Although the AOJ has completed some of the development directed in the December 2015 Board remand, it has not completed all such development, readjudicated the remanded issues, or recertified the issues to the Board.  Therefore, those issues are not before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the August 2015 JMR agreed that the Board erred when it failed to provide the Veteran with a medical examination as to his claimed right and left knee disabilities.  Specifically, "[T]he Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  "The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  Id. at 83.  In this case, an April 2012 statement from J. Kawano, M. D., suggests that the Veteran's osteoarthritis of the knees is partially due to the stress of ambulation.  Other evidence of record also suggests that the Veteran's arthritis of the knees may be related to his service-connected spinal disability.  For example, when seeking treatment from VA in the past, the Veteran has indicated that he had pain radiating from his back/buttock down to his legs, and his treatment records indicate that his leg pain may be related to a back issue.  Together, this evidence indicates that the Veteran's knee condition may be associated with his spinal condition.  As such, the low threshold for provision of a VA examination has been met.  See McLendon, 20 Vet. App. at 81.  Accordingly, consistent with the August 2015 JMR, the appeal must be remanded so that the Veteran may be provided a VA examination as to his right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right and/or left knee disabilities, to include osteoarthritis.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide any diagnoses for right knee disabilities based on examination or included in the record.

b)  Provide any diagnoses for left knee disabilities based on examination or included in the record.

c)  For each disability diagnosed under a) and b) above, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is causally or etiologically related to the Veteran's active service.

d)  If not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include the service-connected arthritis of the cervical spine with limitation of motion.

e)  If not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is aggravated by the Veteran's service-connected disabilities, specifically to include the service-connected arthritis of the cervical spine with limitation of motion.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate another opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




